Citation Nr: 1453580	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  10-25 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. J. Nardone, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to December 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing.  A copy of the hearing transcript has been associated with the record.

When this appeal was previously before the Board in March 2014, the Board remanded the issues of entitlement to service connection for right ear hearing loss, left ear hearing loss, and tinnitus for additional development.  In a July 2014 rating decision, the originating agency granted service connection for tinnitus and left ear hearing loss.  The case has been returned to the Board for further appellate consideration.

The record before the Board consists of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

No right ear hearing loss has been present at any time during the pendency of the claim.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided complete notice in a January 2009 letter, prior to the initial adjudication of the claim. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the record reflects that service treatment records (STRs) and all available post-service pertinent medical evidence identified by the Veteran have been obtained, to include private and VA outpatient treatment records.  The Veteran also was afforded appropriate VA examinations in June 2009 and May 2014.  Further, the Veteran and his spouse provided hearing testimony in support of his appeal.

The record in total also reflects substantial compliance with the Board's March 2014 remand instructions, as the Veteran was requested in a March 2014 letter to submit, or provide authorization for VA to obtain, any outstanding private treatment reports, and he was afforded an adequate VA examination in May 2014.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board notes that the Veteran did not respond to the March 2014 letter.  Thus, the Board has decided the appeal based on the evidence of record.

Accordingly, the Board will address the merits of the claim.

II.  General Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Veteran filed a claim for entitlement to service connection for right ear hearing loss in January 2009.  He contends that he has right ear hearing loss related to noise exposure while working on a flight deck during his active service.

The service personnel records confirm that the Veteran was assigned as a flight deck tractor driver and he has provided credible testimony that he was exposed to various loud noises on a daily basis during service.  Thus, in-service noise exposure is conceded.

The STRs are negative for any evidence of hearing loss.

The Veteran underwent a VA audiological examination in June 2009, during which the examiner reviewed the Veteran's claims file.  The Veteran reported that he had right ear hearing loss, which caused difficulty understanding speech in background noise.  He indicated that he was exposed to jet aircraft and flight line noise, with and without hearing protection, during service.  He also endorsed some post-service noise exposure, including airfield noise for a couple of years and generators for approximately 2 years, with hearing protection, and noise from hunting with guns with and without hearing protection.  

Upon examination, right ear pure tone hearing threshold levels, in decibels, were reported to be 15, 15, 10, 20, and 20 at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  The average pure tone threshold was 16.25 decibels in the right ear.  The speech recognition score in the right ear was 100 percent.  The examiner indicated that right ear hearing acuity was within normal limits per VA standards through 4,000 Hertz, with mild hearing loss at 6,000 and 8,000 Hertz.

Private treatment records dated in July 2008 show that the Veteran presented with complaints of hearing changes.  The audiogram obtained during the examination reportedly revealed a bilateral sensorineural hearing loss, which was noted to be mild in the low frequencies sloping down to moderate in the high frequencies.  The examiner indicated that the hearing loss is symmetrical bilaterally, a high frequency hearing loss, with normal discrimination bilaterally.  

In April 2012, the Veteran and his spouse testified before the undersigned VLJ in support of his claim.  The Veteran said that during service, he worked on the flight deck of a ship, where he was exposed to very high noise levels for 12 to 14 hours per day.  He also stated that he was not issued, and did not always use, hearing protection.  Further, he said that he currently has hearing loss which manifests with problems hearing certain frequencies and difficulties hearing speech if there is background noise.  The Veteran's spouse testified that she had been married to the Veteran for 26 years, and she has witnessed that he has always had hearing problems.  Specifically, he complains that she speaks too low when he is not facing her.

The Veteran underwent another VA examination in May 2014, during which the claims file was reviewed.  The examiner reported that right ear puretone thresholds, in decibels, were 15, 20, 10, 30, and 35 at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  The average pure tone threshold was 24 decibels in the right ear.  The speech recognition score in the right ear was 100 percent.  The examiner rendered a diagnosis of right ear sensorineural hearing loss in the frequency ranges of 500 to 4,000 Hertz, and 6,000 Hertz or higher.  Notes in the examination report indicate that the Veteran may have hearing loss at a level that is not considered to be a disability for VA purposes, or he may have impaired hearing but it does not meet the criteria to be considered a disability for VA purposes.  The examiner indicated that the Veteran reported difficulty understanding speech in background noise, and people must repeat themselves.  

Recent VA treatment records reflect a history of hearing loss, although they do not contain any pure tone hearing threshold levels or speech recognition scores.  

The Board finds that service connection for right ear hearing loss is not warranted because sufficient hearing impairment to qualify as a disability for VA compensation purposes has not been present during the period of the claim.  See 38 C.F.R. § 3.385. 

Initially, the Board observes that the July 2008 audiogram is not contained in the electronic files.  As noted above, pursuant to the Board's March 2014 remand directives, the Veteran was requested in a March 2014 letter to submit, or provide authorization for VA to obtain, any outstanding private treatment reports that may relate to his claim, to specifically include his July 2008 audiometric examination.  The Veteran did not respond or provide the requested records.  In Wood v. Derwinski, 1 Vet. App 190 (1991), the United States Court of Appeals for Veterans Claims (Court) noted that "[t]he duty to assist is not always a one- way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the testimony of the Veteran and his spouse in which they allege he has a right ear hearing loss disability due to service.  The Board has accepted the Veteran's account of having, and his spouse's account of witnessing, a history of hearing difficulties as competent.  In this regard, the Board notes that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

However, as set forth above, while the Veteran may have impaired hearing, he was not found to have right ear hearing loss sufficient to be considered a disability for the purpose of applying the laws administered by VA during service or at the June 2009 or May 2014 VA examinations, and there is no other post-service medical evidence of hearing loss sufficient to establish a disability for VA purposes.

Therefore, service connection is not in order for this claimed disability.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


